
____________________________________________________________________________________________________

 

Organizational Functional Area:

Human Capital

 

Policy For:

Severance Policy, WSFS

 

Chief Executive Officer1

 

Executive Vice Presidents

 

SVP/Corporate Auditor (in part)

 

Board Approved:

February, 2008

 

Last Revision Date:

February, 2008

 

Department/Individual Responsible for

Executive Vice President,

Maintaining/Updating Policy:

Human Capital Director

 

____________________________________________________________________________________________________ 


 

I. Release Without Cause

In the event a Chief Executive Officer (“CEO”) or an

Executive Vice President (“EVP”) is released without Cause (as defined in
Attachment A), a minimum of six months severance and professional level
outplacement will be offered. If the Associate has not found new full time
employment on or before six months after termination, severance pay and
outplacement would continue for another six months or until the Associate found
employment, whichever occurred first. In the event the Associate found a job,
but at a lower rate of pay than previously received at WSFS, then WSFS would
make up the difference until the second six-month period has ended. Medical and
dental benefits will be offered at the Associate rate through the severance
period.

 

II. Change of Control

If within one year after a change of control a CEO, EVP or SVP/Corporate Auditor
is released without Cause (as defined in Attachment A) or is offered a position
that is not within 25 driving miles of work site immediately before the change
in control; and at no less than the same WSFS salary and bonus opportunity
immediately before the change in control:

 

CEO or EVP would receive 24 months base salary. The CEO or EVP would be eligible
for medical and dental benefits at the Associate rate for the 24-month period.
Twelve months of Executive level outplacement will be offered.

 

SVP/Corporate Auditor would receive 12 months base salary. The SVP/Corporate
Auditor would be eligible for medical and dental benefits at the Associate rate
for the 12-month period. Six months of Executive level outplacement will be
offered.

 

 _________________________

1 Specifically excluding Presidents or the equivalent of WSFS subsidiaries (e.g.
Cash Connect, etc.)

 

 

 

DB01:2519905.4

058592.1001

 

 

--------------------------------------------------------------------------------

 

Receipt of Benefits

To receive any of the severance benefits outlined in this

policy, the CEO, EVP or SVP/Corporate Auditor must execute a release in a form
acceptable to the Bank; and the Non-Solicitation Agreement attached hereto as
Attachment B.

 

The severance pay will be paid consistent with WSFS’ regular pay schedule. All
federal and state income and employment taxes will be withheld as required.
Neither Associate nor employer contributions to the 401(k) may occur during the
severance period consistent with the 401(k) Plan and Summary Plan Description

 

 

 

DB01:2519905.4

058592.1001

 

 

--------------------------------------------------------------------------------

Attachment A

Severance Policy; WSFS Chief Executive Officer, Executive Vice Presidents, and
SVP/Corporate Auditor

February 2008

 

 

Cause. The Company may terminate Executive’s employment during the Employment
Period with or without Cause. For purposes of Sections I and II of this Policy
“Cause” shall mean:

 

(i) the willful and continued failure of Executive to perform substantially
Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness) after
a written demand for substantial performance is delivered to Executive by the
Chief Executive Officer or the Board of Directors of the Company which
specifically identifies the manner in which such Chief Executive Officer or the
Board believes that Executive has not substantially performed Executive’s
duties, or

 

(ii) the willful engaging by Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.

 

For the purposes of this provision, no act or failure to act on the part of
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company. The cessation of
employment of Executive shall not be deemed to be for Cause [under paragraph (i)
or (ii) above] unless and until there shall have been delivered to Executive a
copy of a resolution duly adopted by the affirmative vote of not less than a
majority of the entire membership of the Board at a meeting of the Board called
and held for such purpose, finding that, in the good faith opinion of the Board,
Executive is guilty of the conduct described in subparagraph (i) or (ii) above,
and specifying the particulars thereof in detail, or

 

(iii) the consistent failure of Executive to meet reasonable performance
expectations (other than any such failure resulting from incapacity due to
physical or mental illness); provided, however, that termination of Executive’s
employment under this subparagraph (iii) shall not be effective unless at least
90 days prior to such termination Executive shall have received written notice
from the Chief Executive Officer or the Board which specifically identifies the
manner in which the Board or the Chief Executive Officer believes that Executive
has consistently failed to meet reasonable performance expectations and
Executive shall have failed after receipt of such notice to resume the diligent
performance of his duties to the reasonable satisfaction of the Chief Executive
Officer of the Board. The CEO, EVP or SVP/Corporate Auditor may not be
Terminated for Cause under this paragraph (iii) once a change in control has
occurred.

 

 

DB01:2519905.4

058592.1001

 

 

--------------------------------------------------------------------------------

Attachment B

NON-SOLICITATION AGREEMENT

 

This Agreement is made this day of ______________, 2008 between
WilmingtonSavings Fund Society, FSB (“Employer”) and _______________________
(“Executive”).

 

WHEREAS, Employer is a financial institution headquartered in Delaware with
operations throughout the Mid-Atlantic region; and Executive is employed with
Employer; and this Agreement is not designed to prevent Executive from obtaining
employment following Executive’s departure from Employer, but is merely designed
to protect Employer’s goodwill by placing reasonable restrictions on his or her
ability to solicit customers and employees;

 

NOW, THEREFORE, in consideration for Executive’s employment with Employer and
the mutual promises set forth herein, Employer and Executive agree as follows:

 

1.         Non-Solicitation: Executive shall not, during Executive’s employment
with Employer and for a period of twelve (12) months following the termination
of Executive’s employment, whether such termination is voluntary or involuntary
and regardless of the reason for the termination, directly or indirectly, on
Executive’s own behalf or in the service or on behalf of any person or entity,
solicit, take away, accept, or attempt to solicit, take away, or accept any
client, customer, account, employee, or personnel of Employer.

 

2.         Rights: This Agreement creates rights which cannot solely be
protected by an award of money damages and that specific performance shall lie
for any breach of this Agreement. Executive agrees, in the event of any breach
of this Agreement, material or immaterial, that Employer will suffer irreparable
harm and will not have an adequate remedy at law, that Employer may pursue and
obtain preliminary and permanent injunctive relief.

 

3.         Agreement and Governing Law. This Agreement shall not be modified or
amended except by a further written document signed by all parties, and shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, successors and permitted assigns. This Agreement shall be considered
subject to and governed by the laws of the State of Delaware. Each party
consents to the exclusive in personam jurisdiction of the courts of the State of
Delaware in connection with any claim or dispute arising under or in connection
with this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as set forth below:

 

 

EMPLOYER

 

By:________________________________

 

 

EXECUTIVE

 

___________________________________

 

 

 

DB01:2519905.4

058592.1001

 

 

 